Citation Nr: 1759874	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  10-39 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to the service-connected status-post excision of a pilonidal abscess with residual scar.


REPRESENTATION

Appellant represented by:	Robin Hood, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to July 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In June 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board via video teleconference.  A transcript of the hearing has been associated with the record.

In October 2014, the Board granted an evaluation of 10 percent for the service-connected status-post excision of a pilonidal abscess with residual scar, and remanded the service connection claim for further development.  

In October 2015, the Board again remanded the issue of service connection for low back disability for additional evidentiary development.  

The Board also observes that in a correspondence received in November 2017, the appellant's representative raised an increased rating claim for status-post excision of a pilonidal abscess with residual scar, which is not currently on appeal.  The appellant and his representative are advised that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form prescribed by the Secretary. 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  If the appellant would like to pursue any additional claims, he should do so pursuant to these new requirements.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.


FINDING OF FACT

The Veteran's lumbar spine arthritis was manifest to a compensable degree within one year of discharge from service.


CONCLUSION OF LAW

The criteria for service connection for lumbar spine arthritis have been met.  38 U.S.C. §§ 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable disposition below, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

The evidence of record clearly indicates that the Veteran has a present disability of degenerative arthritis of the lumbar spine.  The Veteran's service treatment record also indicates that he received an epidural anesthesia for surgery on a pilonidal cyst in August 1972.        

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disability is manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In this regard, the Board finds the recent VA specialist's opinion rendered by the Chief of Neurosurgery constitutes the most probative medical evidence of record supporting the grant of service connection on a presumptive basis.  Based on a review of the Veteran's claims file and in consideration of lay evidence of record, the specialist found that it was likely that the "Veteran's lumbar spine arthritis was present during the one-year period immediately following his discharge from service."  See August 2016 VA Specialist's Opinion.  The Board further observes that the Veteran has been largely consistent in his reports of occasional low back pain in service and complaints of continued low back pain since.  See June 2014 Hearing Transcript.     

Taking all reports into account, the Board finds that lumbar spine arthritis has been clinically shown to a compensable degree within one year following the Veteran's discharge and there is also persuasive credible lay evidence that degenerative arthritis manifested to a compensable degree within one year following his discharge.    

In light of the favorable conclusion and resolving all reasonable doubt in his favor, the Board finds that service connection for lumbar spine arthritis is warranted. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for lumbar spine arthritis is granted.




____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


